IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 97 MAL 2017
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
             v.                              :
                                             :
                                             :
JUSTEN IRLAND; SMITH AND WESSON              :
9MM SEMI-AUTOMATIC PISTOL,                   :
SERIAL # PDW0493,                            :
                                             :
                    Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 18th day of July, 2017, the Petition for Allowance of Appeal is

GRANTED. The issue as stated by petitioner is:


(a)   In this matter in which the Commonwealth Court held that the
      Commonwealth may not seek forfeiture absent specific statutory authority
      -- a ruling that conflicts with both the Commonwealth Court’s prior holdings
      and with those of the Superior Court -- and where there is now a split in
      coequal appellate authority -- should the Court grant the Commonwealth’s
      petition in order to provide prompt and definitive guidance regarding the
      status of Common Law Forfeiture within the Commonwealth?

      The Pennsylvania District Attorneys Association’s motion for leave to file an

amicus brief in support of petitioner is DENIED.